Case 1:16-cv-00671-RM-NRN Document 293 Filed 05/01/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Case No. 16-cv-00671-RM-NRN

  ISABEL VALVERDE;
  MARIA SONIA MICOL SIMON; and those similarly situated

         Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC.;
  XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
  XCLUSIVE STAFFING OF COLORADO, LLC;
  DIANE ASTLEY;
  OMNI INTERLOCKEN COMPANY, L.L.C.;
  OMNI HOTELS MANAGEMENT CORPORATION;
  JMIR DTC OPERATOR LLC; and
  MARRIOTT INTERNATIONAL, INC.

         Defendants.


       MOTION TO QUASH SUBPOENA AND FOR ORDER TO SHOW CAUSE BY
                      ATTORNEY ALEXANDER HOOD


                       Certificate of Compliance with D.Colo.LCivR 7.1A

         The undersigned conferred with Defendants’ counsel prior to the filing of this Motion.

  Defendants oppose this Motion to the extent it would allow Mr. Hood to not comply with their

  subpoena. Defendants do not oppose this Motion to the extent it requests an order to show cause

  or an order compelling Mr. Hood to comply. The undersigned counsel also conferred with Plaintiff

  Simon by phone prior to the filing of this Motion. Ms. Simon did not indicate opposition or lack

  of opposition to this Motion during the call.
Case 1:16-cv-00671-RM-NRN Document 293 Filed 05/01/19 USDC Colorado Page 2 of 5




                                              MOTION1

         Attorney Alexander Hood represents Plaintiff Isabel Valverde in the above-captioned

  action. Mr. Hood previously represented Plaintiff Simon, but has withdrawn as her counsel. See

  ECF Doc. 282 (granting motion to withdraw). Before and after Mr. Hood’s withdrawal, Ms. Simon

  filed documents with the Court expressing regret and disapproval with regard to a settlement

  entered into in this case during a mediation in November. See ECF Docs. 277, 283. (filings by Ms.

  Simon).

         Defendants have now served Mr. Hood with a subpoena requesting “[a]ny signature pages

  to the parties’ Settlement Agreement and Release signed by Maria Simon.” See Exhibit 1

  (subpoena to Mr. Hood). The subpoena’s date of compliance is May 6, 2019. Id. Rule 45(3)(A)

  provides that “[o]n timely motion, the court for the district where compliance is required must

  quash or modify a subpoena that … requires disclosure of privileged or other protected matter, if

  no exception or waiver applies….”

         Mr. Hood consulted ethics counsel with respect to how to respond to this subpoena, which

  requests information regarding a former client. Ethics counsel directed Mr. Hood to Colorado Rule

  of Professional Conduct 1.6(b), which provides that “[a] lawyer may reveal information relating

  to the representation of a client to the extent the lawyer reasonably believes necessary … to comply

  with other law or a court order.” Comment 8 to the rule further elaborates:


  1
    Mr. Hood filed substantially the same motion previously in response to substantially the same
  subpoena that he received during the administrative closure in this case. See ECF Doc. 287. The
  Court granted that previous motion by quashing the subpoena because the case was still
  administratively closed. ECF Doc. 289. In that order, the Court noted it was “aware, however,
  that a motion to lift the administrative closure is pending and the issue will arise again. Thus, the
  parties may raise the issue again once the case is reopened, and should be prepared to fully
  address forthwith the issue raised in the motion.” Id.
                                                    2
Case 1:16-cv-00671-RM-NRN Document 293 Filed 05/01/19 USDC Colorado Page 3 of 5




                 [a] lawyer may be ordered to reveal information relating to the
                 representation of a client by a court or by another tribunal or
                 governmental entity claiming authority pursuant to other law to
                 compel the disclosure. For purposes of paragraph (b)(8), a subpoena
                 is a court order. Absent informed consent of the client to do
                 otherwise, the lawyer should assert on behalf of the client all
                 nonfrivolous claims that the order is not authorized by other law or
                 that the information sought is protected against disclosure by the
                 attorney client privilege or other applicable law. In the event of an
                 adverse ruling, the lawyer must consult with the client about the
                 possibility of appeal to the extent required by Rule 1.4. Unless
                 review is sought, however, paragraph (b)(8) permits the lawyer to
                 comply with the court's order.

  Colo. Rule of Prof'l Conduct R. 1.6, cmt. 8.

         Here, while the subpoena may be a “court order” for the purposes of the rule, Mr. Hood

  believes Ms. Simon may have “nonfrivolous claims that the [subpoena] is not authorized by other

  law or that the information sought is protected against disclosure by the attorney client privilege

  or other applicable law.” Id. In particular, if a responsive document were to exist, it may be non-

  frivolous for Ms. Simon to assert attorney-client privilege or attorney work product protections.

  Therefore, before he produces any responsive documents or indicates that none exists, Mr. Hood

  believes that Ms. Simon must have an opportunity to assert these protections or any other

  protections that she believes she has.

         However, while Mr. Hood is bound to raise the potential of these protections on Ms.

  Simon’s behalf, he is not bound to argue that they apply. Instead, as any applicable privilege or

  protection belongs to Ms. Simon, Mr. Hood asks the Court to issue an order to show cause to Ms.

  Simon as to why Mr. Hood should not comply. If Ms. Simon, still a plaintiff in this case, fails to

  establish that these protections or any other protections bar him from complying with the subpoena

  within two weeks, Mr. Hood requests that the Court affirmatively rule on whether he is compelled


                                                  3
Case 1:16-cv-00671-RM-NRN Document 293 Filed 05/01/19 USDC Colorado Page 4 of 5




  to comply. Finally, if it would be helpful to the Court in resolving the matter, Mr. Hood, if ordered

  to do so, will provide any responsive documents that exist to the Court for in camera review or

  indicate to the Court that no responsive documents exist.

         Mr. Hood therefore moves the Court for the following:

     1. An order to show cause requiring Ms. Simon to assert any reasons for quashing the

         subpoena within 14 days of the Court’s order.

     2. After the 14 days have passed, an order affirmatively ruling on whether Mr. Hood must

         comply with the subpoena.

     3. An order extending the subpoena’s date of compliance until after the Court has finally ruled

         on Mr. Hood’s duty to respond.



                                                       s/Alexander Hood
                                                       Alexander Hood
                                                       Towards Justice
                                                       1410 High St., Suite 300
                                                       Denver, CO 80218
                                                       Tel.: 720-239-2606
                                                       Email: alex@towardsjustice.org




                                                   4
Case 1:16-cv-00671-RM-NRN Document 293 Filed 05/01/19 USDC Colorado Page 5 of 5




                                        Certificate of Service

          I hereby certify that on May 1, 2019 I served a true and correct copy of the forgoing on
  the individuals below pursuant to Fed. R. Civ. P. 5.

                                                       s/Alexander Hood
                                                       Alexander Hood




                                                  5
